 

Exhibit 10.39

 



SIGN AND RETURN THIS PAGE TO CIRM DR2A-05735

 

NOTICE OF LOAN AWARD – CIRM RFA 10-05: Disease Team Therapy Development
Research Awards

California Institute for Regenerative Medicine

 

Issue Date: February 1, 2013

Loan Number:

Loan Recipient Name:

DR2A-05735

Capricor, Inc.

Budget Period: 1/1/2013 Organization ID:   PR-Y0027A-SF Project Period Start:
1/1/2013 Principal Investigator: Rachel Smith Project Period End: 12/31/2016
Co-Principal Investigator (s): Michelle Kreke     Project Title: Allogeneic
Cardiac-Derived Stem Cells for Patients Following a Myocardial Infarction

 

 

Authorized Organizational Official and Address: Official and Address to Receive
Payments:

Linda Marban, CEO

Capricor, Inc.

8840 Wilshire Blvd, 3rd Floor

Beverly Hills, CA 90211

AJ Bergmann

Capricor, Inc.

8840 Wilshire Blvd, 3rd Floor

Beverly Hills, CA 90211

 

The California Institute for Regenerative Medicine hereby awards a loan in the
amount of $19,782,136 to be disbursed over a total period of 3.5 years to
Capricor, Inc. (Organization ID PR-Y0027A-SF) in support of the above referenced
project. This award is made pursuant to the California Stem Cell Research and
Cures Act (Health and Safety Code section 125290.10 et. seq.) and is subject to
the Terms and Conditions referenced below. (Capitalized terms are defined herein
or in the CIRM Loan Administration Policy, (LAP) a copy of which may be found on
the CIRM website at:
http://www.cirm.ca.gov/files/Regulations/NPGAP_11012012.pdf).

 

By accepting this Loan, the Loan Recipient warrants to CIRM that any funds
expended under the award will be used for the purposes set forth in the approved
application and this Notice of Loan Award (NLA) and agrees to comply with all
applicable CIRM regulations and standards.

 

To accept this Loan, the Principal Investigator and Authorized Organizational
Official must sign and return this NLA to CIRM within 45 days of the issue date.
Payment will be issued only after the signed NLA is received by CIRM. Grant
funds will be sent to the organization’s address listed above under Official and
Address to Receive Payments unless an updated address is provided in the box
below. If the applicant cannot accept the award, including the legal obligation
to perform in accordance with the provisions of this NLA, it should notify CIRM
immediately.

 

If you have any questions about this award, please contact the CIRM staff
referenced on page 5.

 







  Updated Address to Receive Payments:       Capricor, Inc.   8840 Wilshire
Blvd., 3rd Floor   Beverly Hills, CA 90211   Attn: AJ Bergmann         /s/ Ellen
Feigal   Ellen Feigal, M.D.   Senior Vice President, Research & Development  
California Institute for Regenerative Medicine  

 

AWARD ACCEPTANCE: The Principal Investigator and Authorized Organizational
Official must sign below and return the entire NLA to CIRM to accept the Grant
award on the terms provided herein and in the Appendices which are attached
hereto and incorporated herein.

  Principal Investigator Authorized Organizational Official Name Rachel Smith
Linda Marban Signature /s/ Rachel Smith /s/ Linda Marbán Date 2/5/2013 2/4/2013

 



 

 

 





NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine

 



TERMS AND CONDITIONS OF AWARD

 

A. This award is based on the application submitted to CIRM, and as approved by
the Independent Citizens' Oversight Committee (ICOC) on the above-titled project
and is subject to the terms and conditions incorporated either directly or by
reference in the following:

 

1.The California Stem Cell Research and Cures Act (Health and Safety Code
Section 125290.10 et. seq.) and regulations adopted by the ICOC.

 

2.The CIRM Loan Administration Policy (Cal. Code Regs., tit. 17, § 100800 et
seq.), the CIRM Scientific and Medical Accountability Standards (Cal. Code
Regs., tit. 17, § 100100 et seq.), the CIRM Intellectual Property and Revenue
Sharing Requirements for Non-Profit and For-Profit Grantees (Cal. Code Regs.,
tit. 17, § 100600 et seq.).

 

3.The terms and requirements detailed in RFA 10-05: CIRM Disease Team Therapy
Development Research Awards.

 

4.The Progress Milestones and Go/No Go Milestones set out in Appendix A to this
NLA and in the CIRM Loan Agreement executed by CIRM and Loan Recipient, attached
hereto as Appendix B. In the event of a conflict between this Notice of Loan
Award and the Loan Agreement, the terms of the Loan Agreement will prevail.

 

5.Budget detail for the Principal Investigator and the Co-Principal
Investigator(s) set out below.

 

B.In applying for CIRM funding, Loan Recipient represented to CIRM that it
possesses certain intellectual property relevant to the CIRM-funded project
(prior IP). These representations were material to CIRM’s funding decision.
Accordingly, Loan Recipient shall take all appropriate steps to maintain and
preserve its patent rights in such prior IP, and shall not abandon any such
rights without prior written approval of CIRM.

 

C.If CIRM determines, in its sole discretion, that Loan Recipient has not
satisfied a Progress Milestone, CIRM may suspend Disbursements until such time
as Grantee satisfies the Progress Milestone. Upon suspending Disbursements, CIRM
may convene its progress Evaluation Committee and may seek input from Loan
Recipient in order to evaluate the circumstances of the delay, including but not
limited to, its cause, impact and any mitigating factors; provided, however,
that CIRM may permanently cease Disbursements if Loan Recipient does not satisfy
the Progress Milestone within four (4) months of the date that the Progress
Milestone was scheduled to have been satisfied, or if the delay is not addressed
to CIRM’s satisfaction, as determined by CIRM in its sole discretion.

 

D.Subject to the provisions of Section 4.4(c) of the Loan Agreement, CIRM may
suspend or permanently cease Disbursements if CIRM determines, in its sole but
reasonable discretion, that a No Go Milestone has occurred (as defined in the
Loan Agreement) or that Loan Recipient has not satisfied a Go/No Go Milestone.

 

E.CIRM has the right to attend key Food and Drug Administration (FDA) meetings
regarding the funded project, including but not limited to any pre- pre-IND
meeting, pre-IND meeting, clinical milestone meeting, or clinical hold meeting
(FDA Meetings). CIRM also has the right to review any data package(s) or other
information, including confidential and/or proprietary information, provided by
Loan Recipient to the FDA in connection with such FDA Meetings, as well as any
FDA Meeting minutes, and to share such information with CIRM’s confidential
advisers. To facilitate CIRM’s participation in FDA Meetings, Loan Recipient
shall notify CIRM as soon as practicable after it has scheduled an FDA Meeting,
and shall, upon request, provide CIRM a copy of any data package or other
information it intends to provide or has provided to the FDA, as well as any FDA
Meeting minutes.

 

F.Loan Recipient shall not conduct CIRM-funded clinical trials for which no
milestones and/or success criteria have been established by CIRM. Before any
such CIRM-funded clinical trial work commences, CIRM shall have the right to
establish new milestones, success criteria, or other funding requirements.

 

G.The timing of the distribution of funds pursuant to this award shall be
contingent upon the availability of funds in the California Stem Cell Research
and Cures Fund in the State Treasury, as determined by CIRM in its sole
discretion.

 

Please check the CIRM website for updated policy documents:
http://www.cirm.ca.gov/cirm-operations/Regulations

 



2

 

 



AWARD DETAIL (U.S. Dollars):

 

  Year 1 Year 2 Year 3 Year 4 (6 months) Total CIRM Project Costs         CIRM
Principal Investigator $2,789,289 $8,206,629 $4,290,520 $2,030,926 CIRM
Co-Principal Investigator (1) $1,172,444 $1,186,599 $105,729 $0 APPROVED BUDGET
TOTAL $3,961,733 $9,393,228 $4,396,249 $2,030,926

 

PI: Rachel Ruckdeschel Smith

 

  Year 1 Year 2 Year 3 Year 4 (6 months) Personnel Costs […***…] […***…] […***…]
[…***…] Travel […***…] […***…] […***…] […***…] Supplies […***…] […***…] […***…]
[…***…] Equipment […***…] […***…] […***…] […***…] Consultants/Subcontractors
[…***…] […***…] […***…] […***…] Total Direct Project Costs […***…] […***…]
[…***…] […***…]   […***…] […***…] […***…] […***…] Facilities Costs […***…]
[…***…] […***…] […***…] Indirect Costs […***…] […***…] […***…] […***…] APPROVED
BUDGET TOTAL […***…] […***…] […***…] […***…]

 

Co-PI: Michelle Kreke

 

  Year 1 Year 2 Year 3 Year 4 (6 months) Personnel Costs […***…] […***…] […***…]
[…***…] Travel […***…] […***…] […***…] […***…] Supplies […***…] […***…] […***…]
[…***…] Equipment […***…] […***…] […***…] […***…] Consultants/Subcontractors
[…***…] […***…] […***…] […***…] Total Direct Project Costs […***…] […***…]
[…***…] […***…]   […***…] […***…] […***…] […***…] Facilities Costs […***…]
[…***…] […***…] […***…] Indirect Costs […***…] […***…] […***…] […***…] APPROVED
BUDGET TOTAL […***…] […***…] […***…] […***…]

 

 

RESTRICTION ON THE USE OF FUNDS

CIRM has established the following restrictions on the use of the award
contingent on defined preconditions shown below. CIRM funds allocated to one
sub-project may only be used for that sub-project. Loan Recipient may reallocate
funds from one sub-project to another, without advance approval from CIRM, as
long as the funds for each sub-project stay within 10% of its original
allocation.

 

 



*Confidential Treatment Requested





3

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine

 

 



The Phase II work cannot commence until certain milestones are met, so funds for
those sub-projects may not be used for costs incurred before those milestones
are met. The sub-projects and the preconditions are shown in the following
table.

 

Sub-Project Project Costs Precondition to use Pre-Phase II Work $893,934 […***…]
Phase II Work $18,888,202 […***…]

 

SEMI-ANNUAL INSTALLMENTS ON CIRM DISBURSEMENTS

Disbursements will be made in semi-annual installments, issued at the beginning
of each 6-month period. These periods will be tied to the project start date and
payments will be made based on the figures provided above. The disbursement
schedule for Years 2, 3 and 4 assumes that all Go/No-Go and Progress milestones
are met. If some milestones are unmet at the end of Year 1, 2, or 3, CIRM may
adjust the disbursement schedule for subsequent years, based on the Project
Costs associated with the elements of the milestones that are unmet, after
consultation with the Loan Recipient.

 

Disbursement Schedule:

 

Payment #: Type Schedule Date Amount 1 Pre-Award Financial Due Diligence*
2/4/2013 $36,667 2 Pre Phase 2 Trial Payment 2/4/2013 $857,267 3 Year 1 Phase II
Payment 7/1/2013 $3,067,799 4 Year 2 Financial Due Diligence* 1/1/2014 $16,667 5
Year 2 Q1Q2 Payment 1/1/2014 $4,679,947 6 Year 2 Q3Q4 Payment 7/1/2014
$4,696,614 7 Year 3 Financial Due Diligence* 1/1/2015 $16,667 8 Year 3 Q1Q2
Payment 1/1/2015 $2,181,458 9 Year 3 Q3Q4 Payment 7/1/2015 $2,198,124 10 Year 4
Q1Q2 Payment 1/1/2016 $2,030,926

*Amounts specified in section 4.6 (b) of the Loan Agreement will be delivered by
CIRM directly to the service provider.

 

REPORT SCHEDULE

Report Type Period Due Date Quarterly Progress Report Year 1 Q1 4/1/2013
Quarterly Cash-on-Hand Report Year 1 Q1 5/1/2013 Financial Milestone Check-in
Year 1 Q2 6/1/2013 6-Month Progress Report Year 1 Q2 7/1/2013 Quarterly
Cash-on-Hand Report Year 1 Q2 8/1/2013 Quarterly Progress Report Year 1 Q3
10/1/2013 Quarterly Cash-on-Hand Report Year 1 Q3 11/1/2013 Financial Milestone
Check-in Year 2 12/1/2013 Annual Progress Report Year 1 1/1/2014 Annual
Financial Report Year 1 4/1/2014 Quarterly Progress Report Year 2 Q1 4/1/2014
Quarterly Cash-on-Hand Report Year 2 Q1 5/1/2014 Financial Milestone Check-in
Year 2 Q2 6/1/2014 6-Month Progress Report Year 2 Q2 7/1/2014 Quarterly
Cash-on-Hand Report Year 2 Q2 8/1/2014

 

 



*Confidential Treatment Requested





4

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine



 



Quarterly Progress Report Year 2 Q3 10/1/2014 Quarterly Cash-on-Hand Report Year
2 Q3 11/1/2014 Financial Milestone Check-in Year 3 12/1/2014 Annual Progress
Report Year 2 1/1/2015 Annual Financial Report Year 2 4/1/2015 Quarterly
Progress Report Year 3 Q1 4/1/2015 Quarterly Cash-on-Hand Report Year 3 Q1
5/1/2015 Financial Milestone Check-in Year 3 Q2 6/1/2015 6-Month Progress Report
Year 3 Q2 7/1/2015 Quarterly Cash-on-Hand Report Year 3 Q2 8/1/2015 Quarterly
Progress Report Year 3 Q3 10/1/2015 Quarterly Cash-on-Hand Report Year 3 Q3
11/1/2015 Financial Milestone Check-in Year 4 12/1/2015 Annual Progress Report
Year 3 1/1/2016 Annual Financial Report Year 3 4/1/2016 Quarterly Progress
Report Year 4 Q1 4/1/2016 Quarterly Cash-on-Hand Report Year 4 Q1 5/1/2016
6-Month Progress Report Year 4 Q2 7/1/2016 Quarterly Cash-on-Hand Report Year 4
Q2 8/1/2016

 

 

For an explanation of reporting requirements, please refer to the Loan
Administration Policy (Rev May 2012;
http://www.cirm.ca.gov/files/transcripts/pdf/2012/09-05-12.pdf) as well as the
“Reporting Requirements for Disease Team Research Awards” document provided
separately.

 

CIRM CONTACTS:

Gabriel Thompson, Deputy Grants Management Officer



Phone: 415-608-6835 Email: gthompson@cirm.ca.gov Fax: (415) 396-9141

 



Ingrid Caras, Science Officer



Phone: 415-396-9114 Email: icaras@cirm.ca.gov Fax: (415) 396-9141

 



CIRM Mailing Address:

California Institute for Regenerative Medicine

Attn: Grants Management Office

210 King Street

San Francisco, CA 94107

 

The CIRM home page is at http://www.cirm.ca.gov

 





5

 



 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine



 

 

APPENDICES

 

Appendix A                      Research Milestones

 

 

 

Appendix B                       Loan Agreement

 

  

 

 

 

 

 

 

 

 



CIRM USE ONLY: 6445-601-6047001/H&S Code 125291.20 Statutes 2004

 

 



6

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine

 







APPENDIX A – CIRM RFA-10-01: (RFA 10-05) Disease Team Therapy Development Awards

 

California Institute for Regenerative Medicine

 

 

Grant Number:

Grantee Name:

DR2A-05735

Capricor, Inc.

Budget Period: Annual as of 1/1/2013   Grantee ID:     Project Period Start:
1/1/2013   Principal Investigator: Rachel Ruckdeschel Smith Project Period End:
6/30/2016 Co-Principal Investigator (s):     Project Title:     Allogeneic
Cardiac-Derived Stem Cells for Patients Following a Myocardial Infarction      
         

 

Milestone achievement is an important indicator of progress and is a major
factor in review of progress reports. Insufficient progress through milestones
may result in loss of further funding. The milestones summarized below replace
the milestones proposed in the original Application. These milestones will be
used as a basis for review in the progress reports and progress Evaluation
Meetings unless further modified with Prior Approval from CIRM.

 

RESEARCH MILESTONES

 

Year 1 Milestones

  Milestone Target completion date   Progress or Go/No Go Comments, Assumptions,
Risks CMC […***…]

Q2 2013

 

 

 

 

 

 

Q4 2013

 

 

 

 

 

Progress

 

 

 

 

 

 

Progress

 

 

 

 

 

[…***…] Pharm/tox         Clinical/ Regulatory […***…]

Q3 2013

 

 

 

 

 

Q3 2013

 

 

Q4 2013

 

Go /No Go

 

 

 

 

 

Progress

 

 

Progress

 

[…***…]

 

 



*Confidential Treatment Requested

 



7

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine

 





Year 2 Milestones

 

  Milestone Target completion date   Progress or Go/No Go Comments, Assumptions,
Risks CMC […***…]

Q2 2014

 

 

 

 

 

Q3 2014

 

 

 

 

Progress

 

 

 

 

 

Progress

 

 

 

 

[…***…] Pharm/tox         Clinical/ Regulatory […***…]

Q1 2014

 

 

 

 

Q2 2014

 

 

Q3 2014

Progress

 

 

 

 

Progress

 

 

Progress

[…***…]

 

 

Year 3 Milestones

 

  Milestone Target completion date   Progress or Go/No Go Comments, Assumptions,
Risks CMC […***…]

Q1 2015

 

 

 

 

 

Q4 2015

Progress

 

 

 

 

 

Progress

[…***…]

 

 

 

 



*Confidential Treatment Requested





8

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine

 

 



Pharm/tox         Clinical/ Regulatory […***…]

Q1 2015

 

 

 

Q2 2015

 

 

Q4 2015

 

Progress

 

 

 

Progress

 

 

Progress

 

 

 



Year 4 Milestones

 

  Milestone Target completion date   Progress or Go/No Go Comments, Assumptions,
Risks CMC         Pharm/tox         Clinical/ Regulatory […***…]

Q2 2016

 

 

 

 

 

Q3 2016

 

 

 

Q4 2016

Progress

 

 

 

 

 

Progress

 

 

 

Progress

[…***…]

 

 

All target completion dates are subject to revision due to the occurrence of any
of the risks defined above or other unforeseen circumstances. CIRM and Capricor
shall endeavor to reach a mutual understanding in resetting any of such
milestones if the circumstances so require.  

 

 



*Confidential Treatment Requested





9

 

 



NOTICE OF LOAN AWARD DR2A-05735   California Institute for Regenerative Medicine



 

 

Release Criteria

 

 





MCB Specification

 

 





Attribute     Method Criteria

 



 



 

 

 

[…***…]

 

 





 

 

 

 



 



 







Patient Batch Specification

 

 



 

 

 

 

[…***…]

 

 

 

 

 

 

 



 

 

 

 

 

 



 

 



*Confidential Treatment Requested

 



10

